In an action to recover upon fire insurance policies (first cause of action) and to recover damages arising from the alleged breach of an elevator maintenance contract by defendant Marcato Elevator Company, Inc. (second cause of action), plaintiffs appeal from so much of a judgment of the Supreme Court, Kings County, entered May 10, 1962 upon the opinion and decision of the court (33 Mise 2d 816) after a non jury trial, as dismissed their complaint against said defendant. Judgment, insofar as appealed from, affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.